Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Acorda Therapeutics,Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-164626, 333-158085, 333-131846 and 333-149726) on FormS-8 and in the registration statements (Nos.333-164312, and 333-152826) on FormS-3 of Acorda Therapeutics,Inc. of our reports dated February26, 2010, with respect to the consolidated balance sheets of Acorda Therapeutics,Inc. and subsidiaries as of December31, 2009, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for each of the years in the two-year period ended December31, 2009, which reports appear in the December31, 2009 Annual Report on Form10-K of Acorda Therapeutics,Inc. /s/KPMGLLP KPMG LLP Short Hills, New Jersey March 1, 2011
